Citation Nr: 0526379	
Decision Date: 09/27/05    Archive Date: 10/05/05

DOCKET NO.  00-24 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an effective date earlier than August 1, 1999, 
for the grant of an apportionment of the veteran's 
nonservice-connected pension benefits in behalf of his two 
children.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1975 to March 
1979, including service during the Vietnam Era.  The 
appellant is the mother of the veteran's two minor children.  
The children live with the appellant.  The appellant and 
veteran were never married.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2000 special apportionment 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Newark, New Jersey.  In that decision, the RO 
granted the appellant an apportionment of the veteran's 
nonservice-connected pension benefits in behalf of his two 
children, effective August 1, 1999.  The appellant appeals 
for an earlier effective date.  

On her October 2000 VA Form 9, the appellant requested a 
hearing at the RO before a member of Board.  In a 
correspondence received in September 2001, however, the 
appellant indicated that instead of a hearing before a member 
of the traveling section of the Board she wanted a hearing at 
the RO before a hearing officer.  Thus, her request for a 
hearing before a member of the Board is considered withdrawn.  
See 38 C.F.R. § 20.704(d) (2004).  In October 2001, the 
appellant testified at a hearing at the RO before a hearing 
officer.


FINDINGS OF FACT

1.  On July 30, 1999, the RO received the appellant's claim 
for an apportionment of the veteran's nonservice-connected 
pension benefits in behalf of his two children.

2.  In a January 2000 special apportionment decision, the RO 
granted the appellant an apportionment of the veteran's 
nonservice-connected pension benefits in behalf of his two 
children, effective August 1, 1999, the first day of the 
month following the receipt of the claim for apportionment.


CONCLUSION OF LAW

There is no legal basis for granting an apportionment of the 
veteran's nonservice-connected pension benefits in behalf of 
his two children for any period of time prior to August 1, 
1999.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. §§ 
3.400(e), 3.458(g) (2004); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The laws applicable to effective dates provide that, except 
as otherwise provided, the effective date of an award based 
on an original claim, a claim reopened after final 
adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor.  
38 U.S.C.A. § 5110(a) (West 2002).  

The implementing regulations provide that, except as 
otherwise provided, the effective date of an evaluation and 
award of pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 C.F.R. § 3.400 (2004).  

On original claims for apportionment, the effective date 
shall be assigned in accordance with the facts found.  38 
C.F.R. § 3.400(e) (2004).

On other than original claims, the effective date is to be 
assigned from the first day of the month following the month 
in which: (1) claim is received for apportionment of a 
veteran's award, except that where payments to him (her) have 
been interrupted, apportionment will be effective the day 
following the date of last payment, if a claim for 
apportionment is received within one year after that date; or 
(2) notice is received that a child included in the surviving 
spouse's award is not in the surviving spouse's custody, 
except that where payments to the surviving spouse have been 
interrupted, apportionment will be effective the day 
following the date of last payment if such notice is received 
within one year after that date.  Id.

If there are any children of the veteran not in his or her 
custody, an apportionment will not be authorized unless and 
until a claim for an apportioned share is filed in their 
behalf.  38 C.F.R. § 3.458(g) (2004).

In this case, the appellant contends that she is entitled to 
an effective date of March 1, 1997, the date of the initial 
grant of pension benefits, because the amount of the award 
was based on the veteran's having two dependent children.  
She asserts that the veteran was fraudulently receiving VA 
benefits because the children have never lived with him, and 
that they have always lived with her.  She also asserts that 
the veteran never forwarded the portion of the benefit amount 
due to his two children.  

After review, the Board concludes that August 1, 1999, is the 
proper effective date for the grant of the apportionment of 
the veteran's VA benefits.  The record shows that VA received 
the appellant's claim for apportionment on July 30, 1999.  
Thus, the effective date of the apportionment may not be 
earlier than the first day of the month following the receipt 
of her claim, which is August 1, 1999.  The record contains 
no document prior to July 30, 1999, that can be construed as 
a claim for apportionment by the appellant.  In this regard, 
the Board notes her statement that Nash and Edgecombe County 
Departments of Social Services attempted to secure these 
benefits during 1997 and 1998.  The Board observes, however, 
that no claim for apportionment was filed with VA until the 
appellant filed her claim on July 30, 1999.  Moreover, at the 
October 2001 hearing, the appellant testified that she never 
contacted VA prior to July 1999.

The Board notes the appellant's contention that she is 
entitled to an effective date of March 1, 1997, the date of 
the initial grant of pension benefits.  Unfortunately, the 
Board reiterates that the appellant did not file a claim for 
apportionment until July 30, 1999.  The Board also points to 
38 C.F.R. § 3.458(g), which provides that an apportionment 
will not be authorized unless and until a claim for an 
apportioned share is filed in behalf of any children of the 
veteran not in his or her custody.

In sum, the pertinent facts in this case are not in dispute 
and the law is dispositive. Thus, there is no legal basis to 
award an earlier effective date for the grant of the 
apportionment of the veteran's pension benefits.  
Accordingly, the claim must be denied as a matter of law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Board has considered whether further development of this 
claim is warranted under the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(VCAA).  In this regard, the Board observes that where, as 
here, the law, and not the evidence, is dispositive in a 
claim, the VCAA is not applicable.  See Mason v. Principi, 16 
Vet. App. 129, 132 (2002); see also Valiao v. Principi, 17 
Vet. App. 229, 232 (2003); Smith v. Gober, 14 Vet. App. 227 
(2000); Sabonis, 6 Vet. App. 426.  

The Board also notes that the record indicates a request by 
the veteran for a personal hearing before a member of the 
traveling section of the Board.  The record shows that the 
veteran was never afforded this hearing.  However, in light 
of the Board's decision denying the appellant's claim for an 
earlier effective date for the grant of an apportionment of 
the veteran's benefits, which is a favorable outcome for the 
veteran, the Board finds that the veteran has not been 
prejudiced thereby.



ORDER

An effective date earlier than August 1, 1999, for the grant 
of an apportionment of the veteran's nonservice-connected 
pension benefits in behalf of his two children, is denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


